Title: To Thomas Jefferson from Halliday Jackson, 9 February 1809
From: Jackson, Halliday
To: Jefferson, Thomas


                  
                     Friend Thomas Jefferson 
                     
                     Darby, Deleware Countyin Pennsylvania.—
                  
                  Hopeing it may not give any offence for an obscure charecter to address thee in this way on a private request I feel desirous of obtaining some information on a particular subject which probably thou art better able to furnish than any other man in these States. As I have reason to believe thy views have been friendly during thy executive Administration towards the Native inhabitants of this land of America—and of latter years some attempts haveing been made to ameliorate their condition by promoteing among them the knowledge of Agriculture and the Civil arts by the religeous society of which I am a member, I trust in some instances with a considerable degree of success; and apprehending some account of the improvement made among this people as well as the method pursued in promoteing it might be satisfactory to many Citizens of these states who wish the prosperrity and happiness of these their fellow heirs of the Common salvation, and possibly have a tendency to excite others to similar acts of benevolince in opening sources of happiness unknown to the untutered mind—I have therefore (though poorly qualified for such an undertakeing) attempted to collect some account of the rise and progress of this work as well as the situation of those Indians who have more particularly been noticed by friends of the Yearly Meeting held in Philadelphia, with a scetch of their manners and customs which I was somewhat the better enabled to do, from personal knowledge of the proceedings of society in this concern as also haveing been two years engag’d in instructing the Indians of the Seneca nation—Should I succeed in the accomplishment of my design (which is now in a considerable state of forwardness) and it should merrit a publication, I have thought it would render the work more interresting if I could furnish by way of appendix or otherwise a catalogue of the different tribes of Indians within and circumjacent to the United States, together with their Geographical situation and numbers as far as that could be ascertain’d with any degree of certainty—
                  By a reference to thy Notes on Virginia I find thou wast formerly well acquainted with the situation of the Indian tribes, but as they are a changeable and varying their residence as fancy leads them, the account there given will be no ways applicable at the present day. If therefore thou hast documents in thy possession of a recent date that would furnish a more correct statement, and can spare so much time from the present agitated state of political affairs as to transmit me such information as thou may think proper on the Subject a compliance therewith will be gratefully acknowledged by thy friend and Welwisher
                  
                     Halliday Jackson 
                     
                  
                  
                     NB: If thou should forward any thing for me please to direct it to the Care of Thomas Hough Pine Street N. 20 Philadelphia—
                  
               